          Case 3:18-cv-03296-VC Document 112 Filed 06/19/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  GANNA WETTASINGHE SHIROMI, et                      Case No. 18-cv-03296-VC
  al.,
                 Plaintiffs,                         ORDER GRANTING MOTION FOR
                                                     SUMMARY JUDGMENT
           v.
                                                     Re: Dkt. No. 105
  CITY OF BERKELEY,
                 Defendant.


       Ganna Shiromi filed this civil rights action against the City of Berkeley. Her complaint

alleges that two Berkeley police officers used excessive force while taking her into protective

custody under California Welfare and Institutions Code § 5150. That statute authorizes a 72-hour

period of mental health assessment if probable cause exists that “a person, as a result of a mental

disorder, is a danger to others, or to himself or herself.” § 5150(a). According to Shiromi’s

complaint, the officers’ use of force violated the Fourth Amendment, the Bane Act, and

California’s tort law of battery and negligence.

       The City has moved for summary judgment as to each of these claims, all of which

depend on the alleged exercise of excessive force. Graham v. Connor, 490 U.S. 386, 397 (1989);

Cal. Civ. Code § 52.1; Cal. Penal Code § 835a. Although the City has multiple arguments, the

only one that need be considered is its contention that the record, taken in the light most

favorable to Shiromi, does not reveal the use of excessive force. Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). To support this contention, the City cited the declarations of Officers Radey and

Hunt. The officers both describe an incident involving Shiromi and her son that began with two 911

calls regarding erratic behavior by a woman with a young boy. Radey Decl. ¶ 4, Dkt. No. 105-5.
          Case 3:18-cv-03296-VC Document 112 Filed 06/19/20 Page 2 of 2




After confirming that Shiromi matched the callers’ description and attempting to converse with her,

they called a mental health clinician to the scene. ¶¶ 5, 12–13. The clinician concluded that Shiromi

posed a danger to herself and others, and that she should be taken into custody for further mental

health evaluation. Brand Decl. ¶ 6, Dkt. No. 105-9. As the officers lifted Shiromi’s son from her

arms, she started to slump to the ground. Radey Decl. ¶ 19; Hunt Decl. ¶ 8, Dkt. No. 105-8. Shiromi

flailed about upon reaching the ground, and Officer Radey placed her in handcuffs without applying

any force beyond the minimal touching needed to apply handcuffs. Radey Decl. ¶ 21. At no point did

any officer push her to the ground. ¶ 22.

        Shiromi, who was once represented by counsel but is now pro se, responded by introducing

no countervailing evidence of excessive force. While the depositions of Shiromi and her mother

delve into a wide range of topics, none of the testimony in the record disputes any aspect of the

officers’ narrative that they did not use any force, let alone excessive force, during the arrest. Shiromi

instead presents an unlawful-arrest theory of liability—one that focuses not on the officers’ use of

force but on their basis to conclude that her mental health condition authorized protective custody

under California Welfare and Institutions Code § 5150. Shiromi’s opposition also includes stray

remarks regarding medical treatment she received during her ambulance ride. These are entirely new

claims, and Shiromi was still represented by counsel when the deadline to amend her complaint

passed in January 2019. See Dkt. Nos. 29, 57. Because Shiromi has not created a triable issue as to

whether the officers used excessive force, the City’s motion for summary judgment is granted.

        IT IS SO ORDERED.

Dated: June 19, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                    2
